                Case 3:18-cv-00498-BLW Document 1 Filed 11/07/18 Page 1 of 14



     PAUL THOMAS CLARK
     CLARK and FEENEY, LLP
     Idaho State Bar No. 1329
 1
     Attorneys for Plaintiffs
 2   The Train Station, Suite 201
     13th and Main Streets
 3   P. 0. Drawer 285
     Lewiston, Idaho 83501
     Telephone: (208)743-9516
     Email: darla@clarkandfeeney.com

 6

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                  FOR THE CENTRAL DISTRICT OF IDAHO


10
      DENNIS “JOE” ROSS and POLLY                                    )
      MOZINGO, the natural parents of JUSTIN
11    ROSS, decedent,
                        Plaintiffs,
12                                                                   )
13
                                                                     )
14    CITY OF COTTONWOOD, a city in the State of                     )   COMPLAINT AND DEMAND FOR
                   COTTONWOOD POLICE                                     JURYTRIAL
15
      Idaho,
      DEPARTMENT, a government agency of the State of
                                                                     )
      Idaho. COUNTY OF IDAHO, apolitical subdivision
16
      of the State of Idaho. TERRY COCHRAN,

17    individually and in his official capacity,   IDAHO             )
      COUNTY SHERIFF’S DEPARTMENT, a                                 )
18    governmental agency of the State of Idaho, DOUGLAS             )
      GIDDINGS, individually and in his official capacity,           )
19    JACK PAULSEN alkla SCOTT PAULSEN,
20    individually and in his official capacity, and     JOHN
      DOES 1-50,      individually and in their official capacity.
21                                                                   )
                                   Defendants.                       )
22
                                                                     )
23

24

25

26   COMPLAINT AND DEMAND FOR JURY TRIAL -1

                                                                                      LAW OFFICES OF

                                                                              CLARK AND FEENEY, LLP
                                                                                  LEWISTON, IDAHO 83501
                  Case 3:18-cv-00498-BLW Document 1 Filed 11/07/18 Page 2 of 14



                                      PRELIMINARY STATEMENT

             1.       This action is brought pursuant to 42 U.S.C.   §   1983 to redress the deprivation under
 1

 2   color of law of Justin Ross rights as secured by the Fourteenth Amendment to the United States

 3   Constitution.

             2.       This is a civil rights action against Defendants, individually and in their official
 5
     capacities for violating Justin Ross’ constitutional and federal civil rights. More particularly, while
 6
     acting under the color of State law, the Defendants violated Mr. Ross’ civil and constitutional rights,

 8   including his substantive rights, and arising from the Defendants’ failure to protect him, get medical

 9   assistance, or otherwise use care while Mr. Ross was in custody as a pretrial detainee, despite having

10   actual knowledge that Mr. Ross had ingested a lethal dose of narcotics and alcohol and witnessed
11
     him in an acute state of distress, yet failed to act at all, leading to the death of Mr. Ross.
12
             3.       This causes of action herein arise from the wrongful death of Justin Ross which
13
     occurred in Idaho County, Idaho, on December 14, 2017.
14

15                                     JURISDICTION AND VENUE

16           4.       This Court has jurisdiction pursuant to 28 U.S.C. §1331 and 28 U.S.C. §1343(a)(3).
17           5.       Plaintiffs also invokes this Court’s supplemental jurisdiction under 28 U.S.C.
18
     §1367(a) to assert the State law claims as those claims are related to the Plaintiffs’ federal law claims
19
     and arise out of a common nucleus of related facts.
20
             6.       Venue is in this district under 28 U.S.C. §1391(b) because the events giving rise to
21
     the claims asserted in this complaint occurred in this judicial district.
22

23

24

25

26   COMPLAINT AND DEMAND FOR JURY TRIAL -2

                                                                                   LW OFFICES OF

                                                                         CLARK AND FEENEY, LLP
                                                                               LEWISTON, IDAHO 83501
                   Case 3:18-cv-00498-BLW Document 1 Filed 11/07/18 Page 3 of 14



                                       IDENTIFICATION OF PARTIES

 1            7.       Plaintiffs are the natural parents of Justin Ross, deceased, and are the heirs of Justin

 2   Ross by way intestate succession, and at all times mentioned in this complaint were, and are

 3   residents of Idaho County, Idaho.

              8.       Defendant City of Cottonwood is a city in the State of Idaho.
 5
              9.       Defendant Cottonwood Police Department is a government agency of the State of
 6
     Idaho.
 7

 8            10.      Defendant County of Idaho is a political subdivision ofthe State ofIdaho. It oversees

 9   the Idaho County Sheriffs Department, which, in turn, operates the Idaho County Jail.

10            11.      Defendant Terry Cochran is the Cottonwood City Police Chief. At all times relevant
11
     to the events at issue in this case, Defendant Cochran was employed by the City of Cottonwood in
12
     the capacity of Police Chief. As such, he was acting under color of law.
13

14            12.      Defendant Idaho County Sheriffs Department is a government agency of Idaho

15   County. It operates the Idaho County Jail.

16            13.      Defendant Douglas Giddings is the Sheriff of Idaho County. At all times relevant
17
     to the events at issue in this case, Defendant Giddings was employed by the Idaho County Sheriffs
18
     Department in the capacity of Sheriff As such, he was acting under color of law. At all times
19
     relevant to the events at issue in this case, Defendant Giddings promulgated rules, regulations,
20

21   polices, procedures, and training as Sheriff of Idaho County for the provision of care by medical

22   personnel and correctional officers to detainees at the Idaho County Jail. He is sued here individually

23   and in his official capacity.
24

25

26   COMPLAINT AND DEMAND FOR JURY TRIAL -3

                                                                                  LAW OFFICES OF

                                                                       CLARK AND FEENEY, LLP
                                                                              LEWISTON, IDAHO 83501
               Case 3:18-cv-00498-BLW Document 1 Filed 11/07/18 Page 4 of 14



             14.     Defendant Deputy Jack Paulsen a/k/a Scott Paulsen is an employee of the Idaho

     County Sheriffs Department and/or Idaho County during the relevant period. At all times relevant
 1

 2   to the events at issue in this case, said defendant was acting under color of law and within the scope

 3   of his employment with Idaho County Jail. Said defendant is being sued individually and in his

     official capacity.
 5
             15.     John Does 1-50 were employees of the Idaho County Sheriffs Department, Idaho
 6
     County, and/or Cottonwood Police Department during the relevant period. At all times relevant to

 8   the events at issue in this case, these defendants were acting under color of law and within the scope

 9   of their employment with Idaho County Jail. These defendants are sued here in their individual

10   capacities and official capacities.
11
                                           FACTUAL ALLEGATIONS
12
             16.     Plaintiffs are the parents of Justin Ross, an individual who died due to the actions
13
     and inactions of multiple governmental agencies and their employees.
14

15     DEFENDANTS HAD ACTUAL KNOWLEDGE OF THE AMOUNT OF NARCOTICS
             AND ALCOHOL MR ROSS INGESTED PRIOR TO HIS ARREST
16
             17.     On or about December 14, 2017, Mr. Ross was taken into custody by the combined
17

18   efforts of employees from both the Idaho County Sheriffs Office as well as the Cottonwood Police

19   Department.

20           18.     On the morning of December 14, 2 017, Mr. Ross’ grandfather, Robert Ross
21
     (hereinafier referred to as “Bob Ross”) reported Mr. Ross’ bizarre (but not criminal) actions to
22
     Cottonwood City Police Chief, Terry Cochran. Chief Cochran responded to the Ross residence.
23
             19.   Law enforcement is told Mr. Ross is “on drugs.” Justin Ross was acting erratically,
24

25   perhaps because of the effects of the combination of alcohol and the thirty (30) Tramadol he took.

26   COMPLAINT AND DEMAND FOR JURY TRIAL -4

                                                                               LAW OFFICES OF

                                                                     CLARK AND FEENEY, LLP
                                                                           LEWISTON, IDAHO 83501
               Case 3:18-cv-00498-BLW Document 1 Filed 11/07/18 Page 5 of 14



             20.     Law enforcement from Idaho County Sheriffs department responded to the scene and

 1   joined Teny Cochran. Upon information and belief, the officers knew that Mr. Ross was in

 2   emotional and physical distress, and had no reason to believe he was engaged in any criminal

 3   conduct more serious than the personal use intoxicating substances, or that he was armed and posed

     any danger to them.
 5
             21.     At that time no officer or member ofthe public was endangered in any significant way
 6
     by Mr. Ross’ irrational actions; his grandfather simply wanted him to go to rehab. Instead, Idaho

 8   County Sheriffs deputy Scott Paulsen placed Mr. Ross under        arrest stemming from a warrant for


 9   ‘failure to pay.’

10           22.    Mr. Ross was arrested and taken to the Idaho County Jail (hereinafter referred to as
11
     “Jail”). At all times relevant to the events at issue in this case, Mr. Ross was housed at the Jail.
12
             23.   Throughout Defendants first interaction with Mr. Ross, his arrest, and his detention at
13

14   the Jail, Mr. Ross presented with a medical problem, not a law enforcement problem. Defendants

15   acted in deliberate indifference to his medical needs, as alleged below.

16          DEFENDANTS FAILED TO PROTECT MR. ROSS FROM A KNOWN AND
                           SUBSTANTIAL RISK OF DEATH
17

18           24.         On December 14,2017, Defendants, who had complete care, custody, and complete

19   control of Mr. Ross did negligently and/or recklessly act or failed to act by allowing Justin Ross to
20
     die in a jail cell while he was in custody at the Jail.
21
             26.     Defendants, who had complete care, custody, and complete control over Justin Ross
22
     failed to take him to the hospital upon receiving actual knowledge that Justin Ross had ingested a
23

24   high quantity ofprescription medication, namely thirty (30) Tramadol, after he had injected himself

25

26   COMPLAINT AND DEMAND FOR JURY TRIAL -5

                                                                                LAW OFFICES OF

                                                                     CLARK AND FEENEY, LLP
                                                                            LEWISTON, IDAHO 83501
               Case 3:18-cv-00498-BLW Document 1 Filed 11/07/18 Page 6 of 14



     with an unknown drug, and was also under the influence of alcohol. Defendants instead took him

     to the Idaho County Jail where, nearly twelve (12) hours later he died.
 1

 2           27.   During the twelve hours Mr. Ross was in the Jail, he began to show signs of duress.

 3   Defendants failed to follow their own policies and did not check on Mr. Ross during the intervals

     outlined in their manuals.
 5
             2$. Defendants, who had care, custody, and complete control over Mr. Ross failed to call
 6
     for an ambulance when he began showing signs of a medical emergency while contained in a cell

 8   at the Idaho County Jail.

 9           29.    When the Defendants, who had care, custody, and complete control over Mr. Ross

10   finally identified that he was in medical trouble, the Defendants were unable to operate the oxygen

     mask and tank in a reasonable amount of time after Justin Ross was found urnesponsive in the jail
12
     cell.
13
             30.    Justin Ross was taken into custody at approximately 9:30am on Thursday, December
14

15   14, 2017. The death of Justin Ross occurred at the Idaho County Jail on December 14,2017. Justin

16   Ross was taken to Syringa Hospital by the Grangeville Ambulance service, and his time of death
17
     was recorded at 11:14 p.m. Justin Ross was dead before he was ever loaded into the ambulance.
18
     Defendants, at all relevant times, were acting within the course and scope of their respective
19
     employment and were acting under color of law.
20

21           31.    Defendants who came in contact with and otherwise had interactions with Justin

22   Ross on December 14, 2017, did act with reckless and wanton disregard for the life of Justin Ross,

23   causing his death on December 14, 2017.
24

25

26   COMPLAINT AND DEMAND FQR JURY TRIAL -6

                                                                               LAW OFFICES OF

                                                                   CLARK AND FEENEY, LLP
                                                                         LEWISTON, IDAHO 83501
                Case 3:18-cv-00498-BLW Document 1 Filed 11/07/18 Page 7 of 14



              32.    The many failures of Defendants that occurred on December 14, 2017 in relation to

     Justin Ross constitute an unlawful action done with deliberate indifference to Justin Ross’ rights

 2   and did violate Justin Ross’ rights under 42 U.S.C.   § 1983 et seq., his and Plaintiffs’ constitutional
 3   rights under both the constitution ofthe United States and the constitution ofthe State of Idaho, and

     did violate the laws of the State of Idaho.
 5
              33.    Defendants’ conduct was grossly negligent, outrageous, wanton, reckless, willful,
 6
     and with malicious intent. Said conduct was pursuant to customary and accepted practice within the

 8   Idaho County Sheriffs Office and the Cottonwood Police Department.

 9            34.    As a direct and proximate result of the unlawful actions detailed above, Plaintiffs

10   suffered a loss of their relationship with their son, emotional distress, mental anguish,
11
     embarrassment, humiliation, and a loss ofenjoyment of life. As a direct and proximate result ofthe
12
     unlawful actions detailed above, Plaintiffs also suffered actual damages as they relate to cost of
13
     funeral and burial expenses for Justin Ross.
14

15                                              COUNT!
                                        (42 U.S.C. Section 1983)
16                     Violation of Decedent’s Right to Personal Safety & Security
17
              35.   Plaintiffs repeats and realleges the preceding paragraphs as if fully set forth in this
18
     Count.
19
              36.   Count us alleged against all the individual Defendants.
20

21            37.   The Fourteenth Amendment to the United States Constitution provides that persons

22   held in custody in jails have the right to enjoy personal safety and security and that defendants had

23   a corresponding duty to take reasonable precautions to ensure Decedent’s physical safety and security
24

25

26   COMPLAINT AND DEMAND FOR JURY TRIAL -7

                                                                                LAW OFFICES OF

                                                                     CLARK AND FEENEY, LLP
                                                                           LEWISTON, IDAHO 83501
               Case 3:18-cv-00498-BLW Document 1 Filed 11/07/18 Page 8 of 14



     while he was in custody. Mr. Ross was entitled to be free from a known and unreasonable risk of

     serious harm while in the custody of the Idaho County Jail.
 1

 2            38.        In violation of the Fourteenth Amendment, the individual Defendants knew of and

 3   disregarded a substantial risk of serious harm—that Mr. Ross would die due to the effects of acute

     drug and alcohol overdose in the Idaho County Jail.
 5
              39.        In the alternative, the individual Defendants disregarded an obvious risk of serious
 6
     harm or unreasonably disregarded a risk of serious harm.

 8            40.       The individual Defendants’ above-described actions and omissions were undertaken

 9   with malice and/or reckless disregard for Mr. Ross’ constitutional rights.

10            41    .      As a result of the unjustified and unconstitutional conduct of the individual
11
     Defendants, Mr. Ross experienced pain, suffering, emotional distress, injury, and ultimately, death.
12
              42.       The Defendants’ actions and omissions were the direct and proximate cause of the
13
     violations of Mr. Ross’ constitutional rights, of Mr. Ross’ death, and of the damages suffered by his
14

15   heirs.

16                                                  COUNT II
                                             (42 U.S.C. Section 1923)
17
                             Violation of Decedent’s Right to Adequate Medical Care
18
              43. Plaintiffrepeats and realleges the preceding paragraphs as if frilly set forth in this Count.
19
              44. Count I is alleged against all the individual Defendants.
20

21            45.       The Fourteenth Amendment to the United States Constitution protects the right of

22   persons detained in jail to receive adequate and reasonable medical and psychiatric care

23            46, Defendants and each of them were deliberately indifferent to Mr. Ross’ right to receive
24
     adequate and reasonable medical and psychiatric care.
25

26   COMPLAINT AND DEMAND FOR JURY TRIAL                  -   $

                                                                                  LAW OFFICES OF

                                                                        CLARK AND FEENEY, LIP
                                                                             LEWISTON, IDAHO 83501
               Case 3:18-cv-00498-BLW Document 1 Filed 11/07/18 Page 9 of 14



              47. Such deliberate indifference proximately caused Mr. Ross’ death.

 1                                             COUNT III
                                    (42 U.S.C. Section 1983 Monet!)
                                                                -




 2                   Failure to Adequately Train, Supervise and Discipline Jail Staff

 3            48.    Plaintiff repeats and realleges the preceding paragraphs as if fully set forth in this

     Count.
 5
              49.    Count III is alleged against Defendants Idaho County, Idaho County Sheriffs
 6
     Department, and Sheriff Giddings, in his official capacity.
 7

 8            50.    At all relevant times, Defendants Idaho County, Idaho County Sheriffs Department,

 9   and Sheriff Giddings, in his official capacity had a duty arising under the Fourteenth Amendment
10
     to the United States Constitution to adequately train, supervise and discipline Jail personnel in order
11
     to safeguard the health and safety of persons held in jail custody.
12
              51.    During the relevant time period, Defendants Idaho County and Sheriff Giddings had
13

14   notice of widespread practices by employees at the Idaho County Jail under which detainees with

15   acute drug and/or alcohol toxicity were routinely denied access to proper medical health treatment,

16   and detainees who were at risk of death were routinely denied access to life saving treatment by
17                             .            .      .      .           .


     personnel adequately trained to use life saving equipment available at the Jail. These widespread
18
     practices are a result of the lack of formal policies, training, and supervision on the proper way to
19
     deal with detainees with substance use and abuse problems.
20

21            52.   These widespread practices were allowed to flourish—and become so well settled as

22   to constitute de facto policy of the Idaho County Sheriffs Department—because governmental

23   policyrnakers and authority over the same, namely, Sheriff Giddings, exhibited deliberate
24
     indifference to the problem, thereby effectively ratifying it.
25

26   COMPLAINT AND DEMAND FOR JURY TRIAL -9

                                                                               LAW OFFICES OF

                                                                      CLARK AND FEENEY, LLP
                                                                           LEWISTON, IDAHO 83501
                 Case 3:18-cv-00498-BLW Document 1 Filed 11/07/18 Page 10 of 14



              53.     Said defendants were deliberately indifferent to their duties to properly train,

     discipline and supervise the jail staff thereby proximately causing Mr. Ross’ death.
 1

 2                                                COUNT IV
                                            (42 U.S.C. section 1983)
 3                  Violation of Plaintiffs’ Rights to Enjoy Continued Family Relations

              54.   Plaintiffs repeats and realleges the preceding paragraphs as if fully set forth in this
 5
     Count.
 6
              55.     Count IV is alleged against all the individual Defendants.

 8            56.     The Fourteenth Amendment to the United States Constitution protects the right of

 9   spouses, children and parents to enjoy continued family relations with each other.

10            57.     By proximately causing the death of Mr. Ross, Defendants and each of them violated

     the rights of Plaintiffs and each of them to enjoy the continued companionship and society of Mr.
12
     Ross to enjoy their son.
13
                                                  COUNTV
14
                                        State Law Claim for Negligence
15
              58.     Plaintiffs repeats and realleges the preceding paragraphs as if ftilly set forth in this
16
     Count.
17

18            59.     Count IV is alleged against all the individual Defendants.

19            60.     By virtue of the foregoing, defendants owed decedent and plaintiffs a duty of due

20   care, and that duty was breached in that defendants’ negligence and failure to exercise due care in
21
     dealing with the decedent proximately caused his death.
22
              61.     As a direct and proximate cause of the aforementioned acts of defendants, decedent
23
     and plaintiffs were injured as set forth above, and are entitled to compensatory damages according
24

25   to proof.

26   COMPLAINT AND DEMAND FOR JURY TRIAL- 10

                                                                                 LAW OFFICES OF

                                                                       CLARK AND FEENEY, LLP
                                                                             LEWISTON, IDAHO 83501
               Case 3:18-cv-00498-BLW Document 1 Filed 11/07/18 Page 11 of 14



                                                COUNT VI
                                    State Law Claim for Wrongful Death

              62.     Plaintiffs repeats and realleges the preceding paragraphs as if fully set forth in this
 2
     Count.
 3
              63.     Count VI is alleged against all the individual Defendants.

              64.     As described more frilly in the preceding paragraphs, the individual Defendants knew

 6   that Mr. Ross should be taken to the hospital or at the very least closely monitored due to acute drug

     and alcohol toxicity, but failed to take him to the hospital and failed have him under such watch,
 8
     resulting in Mr. Ross’ wrongful death.
 9
              65.     By their acts and omissions, the individual Defendants breached their duty to provide
10
     for Mr. Ross’ health and safety and were the proximate cause of Mr. Mr. Ross’ death and the injuries

12   to Plaintiffs, and Mr. Ross’ heirs.

13            66.     The individual Defendants’ above-described actions and omissions were undertaken
14
     with malice and/or reckless disregard for Mr. Ross’ rights.
15
              67.    Plaintiffs’ claims for damages for the wrongful death oftheir son, Justin Ross, include
16
     damages for the loss of his services, protection, care, future income, assistance, society,
17

18   companionship, comfort, guidance, counsel and advice, as well as for the mental anguish caused by

19   this loss, as well as for funeral and other expenses and damages.

20
                                               COUNT VII
21                               State Law Claim for Respondeat Superior

22            68.    Plaintiff repeats and realleges the preceding paragraphs as if fully set forth in this

23   Count.
24
              69.   Count VII is alleged against Defendant Sheriff Giddings.
25

26   COMPLAINT AND DEMAND FOR JURY TRIAL -ii

                                                                                LAW OFFiCES OF

                                                                      CLARK AND FEENEY, LLP
                                                                            LEWISTON, IDAHO 83501
                Case 3:18-cv-00498-BLW Document 1 Filed 11/07/18 Page 12 of 14



               70.    In committing the acts alleged in the preceding paragraphs, the individual Defendants

 1   were employees, members, and agents of the Idaho County Sheriffs Department, acting at all

 2   relevant times within the scope of their employment.

               71.    Defendant Sheriff Giddings is liable as principal for all torts committed by his agents.
 4
                                                COUNT VIII
 5                                   State Law Claim for Indemnification

 6             72.    Plaintiff repeats and realleges the preceding paragraphs as if fully set forth in this
 7
     Count.
 8
               73.    Count VIII is alleged against Defendant Idaho County
 9
               74.    Idaho law provides that public entities are directed to pay any tort judgment for
10

11   compensatory damages for which employees are liable within the scope of their employment

12   activities.

13
               75.    The individual Defendants were employees ofthe Idaho County Sheriffs Department
14
     who acted within the scope of their employment in committing the misconduct described above.
15
               76.    Idaho County is obligated to pay any judgment entered against Sheriff Giddings, in
16
     an official capacity.
17

18                                            ATTORNEY FEES

19             77.    In order to recover damages referred to above, it has been necessary for Plaintiffs to
20   employ Paul Thomas Clark of the law firm of Clark and Feeney, LLP to represent them in this
21
     action.
22
               78.   Plaintiffs are entitled to a reasonable amount of attorney fees as the court deems just
23
     and for costs necessarily incurred in the prosecution ofthis case pursuant to 42 U.S.C. §1988 or other
24
     federal laws.
25

26   COMPLAINT AND DEMAND FOR JURY TRiAL -12

                                                                                 LAW OFFICES OF

                                                                      CLARK AND FEENEY, LLP
                                                                             LEWISTON, IDAHO 83501
              Case 3:18-cv-00498-BLW Document 1 Filed 11/07/18 Page 13 of 14



                                                 JURY TRIAL

            79.      In accordance with Rule 38(5) of the Federal Rules of Civil Procedure, the Plaintiffs
 1

 2   demand a trial 5y jury on all triable issues.

 3                                         PUNITIVE DAMAGES

 4           80.     In committing the acts and omissions complained of herein, all individual and

     corporate Defendants acted with malice, oppression and deliberate and reckless disregard for Mr.
 6
     Ross’ civil rights and personal safety. Plaintiffs are thus entitled to an award of punitive damages
 7
     against each of them.
 8
                                           PRAYER FOR RELIEF
 9
            WHEREFORE, Plaintiffs pray for monetary judgment against the Defendants as follows:
10

ii           1.      For general and special damages in an amount to be established at trial;

12          2.       For funeral expenses incurred in an amount to be established at trial;
13
            3.       For Punitive damages against the individual defendants;
14
            4.       For Plaintiffs’ costs and attorney fees necessarily and reasonably
15
     incurred herein, pursuant to 42 U.S.C. §1988; and,
16

17          5.       For such other and further relief as the court deems just and equitable.

18                   DATED this              day of November, 2018.

19                                           CLARK a d FEENEY, LLP
20
                                             By:_________________________________
21                                           Paul Thorhas Clark, a member of the firm.
                                             Attorneys for Plaintiffs.
22

23

24

25

26   CONIPLAINT AND DEMAND FOR JURY TRIAL- 13

                                                                              LAW OFFiCES OF

                                                                    CLARK AND FEENEY, LLP
                                                                          LEWISTON, IDAHO 83OI
         Case 3:18-cv-00498-BLW Document 1 Filed 11/07/18 Page 14 of 14



STATE OF IDAHO                 )
                               )   ss.
County of Idaho                )
       DENNIS “JOE” ROSS, first duly sworn on oath, deposes and says:

        That he is one of the Plaintiffs herein; that he has read the foregoing Complaint, knows the
contents thereof and the facts stated therein are true to the best of his knowledge, information and
belief.

                                                            c%jE
                                         DENNIS “JOE” ROSS

      This record was acknowledged before me on this       57     day ofNovember, 2018, by
“JOE” ROSS.


                                         Notary
                                         My commission expires:




STATE OF IDAHO                 )
                               )   ss.
County of Idaho                )
       POLLY MOZINGO, first duly sworn on oath, deposes and says:

        That she is one of the Plaintiffs herein; that she has read the foregoing Complaint, knows the
contents thereof and the facts stated therein are true to the best of her knowledge, information and
belief.

                                             i2
                                         POLLY MOjfl1GO
                                                              4 %/
     This record was acknowledged before me on this          b     day ofNovember, 2012, by POLLY
MOZTNGO.

                                          -i%L
     LOR A. COURTRGHT                    Notary Public in and for the S’tate of Idaho
      Commission #16315                  Mycommission expires:               3           0
        Notary Pubiic
        State of idaho



COMPLAINT AND DEMAND FOR JURY TRIAL -14
